Exhibit FIRST AMENDMENT TO LINN ENERGY, LLC AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN WHEREAS, Linn Energy, LLC (the “Company”) maintains the Linn Energy, LLC Amended and Restated Long-Term Incentive Plan (the “Plan”) for the purpose of granting incentive compensation awards thereunder to employees, consultants, and directors of the Company and its Affiliates for superior performance, and to attract and retain the services of individuals essential for the growth and profitability of the Company; and WHEREAS, the Company desires to amend the Plan to conform the definition of “Change of Control” to that provided in the Company’s executive employment agreements. A.Amendments.The following provision of the Plan shall be amended as follows: 2.Definitions. “Change of Control” means the first to occur of: (i)the acquisition by any individual, entity or group (within the meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as amended (the “Exchange
